SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is *834hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DISMISSED.
Talibe Sangare petitions for review of the BIA decision affirming an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
A “petition for review must be filed not later than 30 days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). This time limit “is a strict jurisdictional prerequisite,” and “[wjhen a petition is filed late, ‘[this Court] has no authority to consider’ it.” Malvoisin v. I.N.S., 268 F.3d 74, 75 (2d Cir.2001) (quoting Arango-Aradondo v. INS, 13 F.3d 610, 612 (2d Cir.1994)). The BIA affirmed the IJ’s denial of relief, thus rendering it a final order of removal, on October 22, 2002. Sangare’s petition for review was filed on January 28, 2003, over 3 months after the final order of removal. As a result, his petition was untimely and this Court lacks jurisdiction to review it.
For the foregoing reasons, the petition for review is DISMISSED.